 1 MCGREGOR W. SCOTT
   United States Attorney
 2 HENRY Z. CARBAJAL
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         CASE NO. 1:18-CR-00242-LJO-SKO

12                               Plaintiff,            APPLICATION AND ORDER FOR MONEY
                                                       JUDGMENT
13                         v.

14   GORDON MEIER,

15                               Defendant.

16

17          On January 21, 2020, defendant Gordon Meier entered a guilty plea to the Indictment which

18 charges him with Theft of Public Money, in violation of 18 U.S.C. § 641.

19          As part of his plea agreement with the United States, defendant Gordon Meier agreed to forfeit

20 voluntarily and immediately $6,400.00, less any forfeited funds, as a personal forfeiture money

21 judgment pursuant to Fed. R. Crim. P. 32.2(b)(1). See Defendant Meier’s Plea Agreement ¶ II.E.

22 Plaintiff hereby applies for entry of a money judgment as follows:

23          1.     Pursuant to 18 U.S.C. § 981(a)(1)(C), 28 U.S.C. § 2461(c), and Fed. R. Crim. P.

24 32.2(b)(1), the Court shall impose a forfeiture money judgment against defendant Gordon Meier in the

25 amount of $6,400.00.

26          2.     The above-referenced forfeiture money judgment is imposed based on defendant Gordon

27 Meier’s conviction for violating 18 U.S.C. § 641. Said amount represents the total amount which the

28


      APPLICATION AND ORDER FOR MONEY JUDGMENT         1
30
 1 defendant agreed is subject to forfeiture based on the offense of conviction. Any funds applied towards

 2 such judgment shall be forfeited to the United States of America and disposed of as provided for by law.

 3          3.     Payment of the forfeiture money judgment should be made in the form of a cashier’s

 4 check made payable to the U.S. Marshals Service, and sent to the U.S. Attorney’s Office, Attn: Asset

 5 Forfeiture Unit, 2500 Tulare Street, Suite 4401, Fresno, CA 93721. Prior to the imposition of sentence,

 6 any funds delivered to the United States to satisfy the money judgment shall be seized and held by the

 7 U.S. Marshals Service, in its secure custody and control.

 8 Date: January 24, 2020                               McGREGOR W. SCOTT
                                                        United States Attorney
 9

10                                                      /s/ Henry Z. Carbajal
                                                        HENRY Z. CARBAJAL
11                                                      Assistant United States Attorney
12

13                                                ORDER

14          For good cause shown, the Court hereby imposes a personal forfeiture money judgment against

15 defendant Gordon Meier in the amount of $6,400.00. Any funds applied towards such judgment shall be

16 forfeited to the United States of America and disposed of as provided for by law. Prior to the imposition

17 of sentence, any funds delivered to the United States to satisfy the money judgment shall be seized and

18 held by the U.S. Marshals Service, in its secure custody and control.

19
     IT IS SO ORDERED.
20

21      Dated:    January 24, 2020                         /s/ Lawrence J. O’Neill _____
                                                     UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28


      APPLICATION AND ORDER FOR MONEY JUDGMENT         2
30
